—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J., at speedy trial motion; Joseph Mazur, J., at suppression hearing; Donald Sullivan, J., at modified suppression order; Lawrence Bernstein, J., at trial and sentence), rendered October 23, 1991, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 7 to 14 years, unanimously affirmed.
The court correctly denied defendant’s CPL 30.30 motion upon the ground that only 122 days were chargeable against the People. The six adjournment periods at issue on appeal, for a total of an additional 113 days, are not chargeable to the People because they either resulted from the non-appearance or unavailability of defense counsel (see, People v Vidal, 180 *136AD2d 447, lv denied 80 NY2d 839), or they were specifically requested or consented to by the defense (see, People v Liotta, 79 NY2d 841, 843).
Defendant’s argument that the indictment should be dismissed because the police lacked probable cause to arrest him is both unpreserved and meritless (CPL 470.05 [2]). The proper remedy for illegal police conduct, which was granted by the court on the modified suppression order, was suppression of the jewelry as the fruits of an illegal arrest. Concur-r-Murphy, P. J., Sullivan, Nardelli and Tom, JJ.